DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner acknowledges claims to priority under National Stage entry from a PCT application PCT/JP2017/032082 filed on 9/06/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2020 was filed on the filing date of the application on 2/24/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“adjustment mechanism” as recited in claim 1 (first, “mechanism*” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “adjustment”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “adjustment” preceding the generic placeholder describes the function, not the structure, of the mechanism. The adjustment mechanism is considered as a mechanism that moves the blade receiving portion from and way from the trim knife or a functional equivalent thereof, paragraph 0009-0011)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Specification
The disclosure is objected to because of the following informalities: 
Regarding the term “hound material” in paragraph 0015, 0017 and 0018 of the specification. It is considered as a typographic error and should be changed to “bound material”.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, “a manner that each of one side and other side of the blade receiving portion is moved by not only a same amount but also a different amount and in directions toward and away from the blade edge of the trim knife”. Examiner notes that negative limitation can cause confusion in the claim. Examiner suggest to claim “a manner that each of one side and other side of the blade receiving portion is configured to move by a same amount in directions toward and away from a blade edge of the trim knife and to move by a different amount in directions toward and away from the blade edge of the trim knife”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 6860184 B1).
Regarding claim 1, Chen teaches a trimmer (see Figure 1-3) capable of being used for trimming a bound material, comprising: 
a trim knife (40) that trims the bound material (since the bound material itself is not part of the device, the trimmer of Chen is considered able to cut a stack of bound material, since structure of the device is the same as claimed); 
a blade receiving portion (element 20 received the trim knife 40 during cutting, therefore element 20 is considered as a blade receiving portion, see Figure 2) that receives a blade edge of the trim knife (at least receives during the shearing of the material); and 
an adjustment mechanism (the spring plug 30 and 30’ are considered as the adjustment mechanism, since they are obvious functional equivalent to the motorized adjustment mechanism, because both system adjust of both side of the blade receiving portion in the distance towards and away from the trim knife) configured to adjust a position of the blade receiving portion in such a manner that each of one side and other side of the .

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giordano (US 3242786).
Regarding claim 1, Giordano teaches a trimmer (see Figure 1-3) capable of being used for trimming a bound material, comprising: 
a trim knife (35) that trims the bound material (since the bound material itself is not part of the device, the trimmer of Giordano is considered able to cut a stack of bound material, since structure of the device is the same as claimed); 
a blade receiving portion (element 36 received the trim knife 35 during cutting, therefore element 36 is considered as a blade receiving portion, see Figure 3) that receives a blade edge of the trim knife (at least receives during the shearing of the material); and 
an adjustment mechanism (hydraulic motor 16 and 17 are considered as the adjustment mechanism, since they are obvious functional equivalent to the motorized adjustment mechanism, because both system adjust of both side of the blade receiving portion in the distance towards and away from the trim knife) configured to adjust a position of the blade receiving portion in such a manner that each of one side and other side of the blade receiving portion is moved by not only a same amount but also a different amount and in directions toward and away from the blade edge of the trim knife (same or different amount of 
Regarding claim 2, Giordano teaches the adjustment mechanism comprises: first and second motors (motor is defined as one that imparts motion, therefore the hydraulic cylinder of 16 and 17 in Giordano is considered as hydraulic motors); a first connecting portion (16d) configured to connect the one side of the blade receiving portion with the first motor (see Figures 6-7); and a second connecting portion (17d) configured to connect the other side of the blade receiving portion with the second motor (see Figures 6-7), whereby each of the one side and the other side of the blade receiving portion is moved in the directions toward and away from the blade edge of the trim knife (see Figures 6-7).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Round (US 9908188 B2).
Regarding claim 1, Round teaches a trimmer (see Figure 9A-D) capable of being used for trimming a bound material, comprising: 
a trim knife (1) that trims the bound material (since the bound material itself is not part of the device, the trimmer of Round is considered able to cut a stack of bound material, since structure of the device is the same as claimed); 
a blade receiving portion (element 2 received the trim knife 1 during cutting, therefore element 36 is considered as a blade receiving portion, see Figure 9C) that receives a blade edge of the trim knife (at least receives during the shearing of the material); and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Round (US 9908188 B2) in view of Noda (US 20130106041 A1).
Regarding claim 2, Round further teaches the adjustment mechanism comprises: a first connecting portion (39 on 35a, see Figure 9D) configured to connect the one side of the blade receiving portion (see Figures 9A); and a second connecting portion (39 on 35b) configured to connect the other side of the blade receiving portion (see Figure 9A), whereby each of the one 
Round fails to teach the first and second connecting portion is powered by first and second motors.
Noda teaches a device with multiple individual eccentric cam adjustment system (22), each of the eccentric cam adjustment system is powered by a motor (27) with a belt (28, see Figure 6-7 and paragraph 0090).
It would have been obvious to one of ordinary skill in the art to modify the device of Round to add the motor and the belt arrangement, as taught by Noda. As one of ordinary skill in the art understand that adding the motor and the belt arrangement eliminate the need for manual adjustment of the system. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) MPEP 2144.04 III.
Regarding claim 3, modified Round further teaches a top portion (8a of Round) configured to receive the blade receiving portion (see Figure 9A), wherein the first connecting portion comprises a first eccentric cam (35a) provided on the one side of the base portion, and wherein the second connecting portion comprises a second eccentric cam (35b) provided on the other side of the base portion (see Figure 9A of Round).
Modified Round fails to teach the top portion is a base portion.
Round further teaches in a different embodiment that structure of the top portion and base portion can be mounted in reverse without changing the invention (see Figures 10A-D and col. 6 lines 42-61).

Regarding claim 4, Round further teaches the first connecting portion comprises a first belt (as modified in claim 2, belt 28 of Noda) connected between an output axis of the first motor and a shaft of the first eccentric cam (see Figures 6-7 of Noda); and wherein the second connecting portion comprises a second belt connected between an output axis of the second motor and a shaft of the second eccentric cam (see Figures 6-7 of Noda).

	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schuiz (US 4462291) teaches a motorized adjustment mechanism (assembly of 8 and the motor) for a blade receiving portion (4), while the one side and the other side of the blade receiving portion moves for the same amount. 
Nishimura (US 20060081106 A1) teaches a motorized adjustment mechanism (assembly of 5a, 5b and 7) for a blade receiving portion (2), while the one side and the other side of the blade receiving portion moves for the same amount.
Larson (US 4295400) teaches a hydraulic adjustment mechanism (assembly of 50 and 62) for a blade receiving portion (44). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/10/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724